Exhibit STOCK PURCHASE AGREEMENT This Stock Purchase Agreement (the “Agreement”) is made as of this 29th day of April, 2008 by and among an individual residing at (the “Buyer”) and Accountabilities, Inc., a Delaware corporation (the “Company”) with offices located at 195 Route 9 South, Suite 109, Manalapan, New Jersey 07726. WHEREAS, the Buyer wishes to buy and the Company wishes to sell shares of the Company’s Common Stock; NOW, THEREFORE, in consideration of the mutual promises and covenants contained in this Agreement, and for other valuable consideration, the receipt and adequacy of which are hereby acknowledged, the parties hereto agree as follows: 1. Purchase of Shares . The Company hereby sells to the Buyer, and the Buyer hereby purchases from the Company, shares of the Company’s Common Stock (the “Shares”) for an aggregate purchase price (the “Purchase Price”) of THOUSAND and 00/100 DOLLARS ($,000) 2. Representations of the Company . The Company hereby represents and warrants to the Buyer as follows: (a) The Company is a corporation duly organized, validly existing and in good standing under the laws of the State of New Jersey. (b) The Shares represent approximately one tenth of one percent (0.1%) of the Company’s outstanding Common Stock as of the date hereof. (c) The Company has the full corporate power and authority to enter into this Agreement and to perform its obligations hereunder. (d) The Shares of Common Stock sold and issued to the Buyer pursuant to this Agreement are duly authorized, validly issued and non-assessable and the shares of Common Stock issuable upon the exercise of the Warrant ( the “Warrant Shares”), when issued in accordance with the terms of the Warrant, will be duly authorized, validly issued and non-assessable. 3. Representations of the Buyer. The Buyer hereby represents and warrants to the Company as follows: (a) The Company has made available to the Buyer the opportunity to ask questions of, and receive answers from, the officers of the Company concerning the Company and its business.
